Exhibit FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT ("Amendment") is dated effective as of May 16, 2008, by and among AMERICA’S CAR MART, INC., an Arkansas corporation and TEXAS CAR-MART, INC., a Texas corporation (separately and collectively, “Borrower”) and BANK OF OKLAHOMA, N.A. (“Bank”). RECITALS A.Reference is made to the Revolving Credit Agreement dated as of June 23, 2005, and amended effective June 23, 2005, August 19, 2005, September 30, 2005, April 28, 2006, and December 31, 2006 (as amended, the "ACM Credit Agreement"), by and among Borrowers and Bank, pursuant to which currently exists a $10,000,000 Revolving Line of Credit and a $10,000,000 Term Loan in favor or Borrowers. B.Borrower and Bank hereby intend to make certain changes to the ACM Credit Agreement to include provisions related to rate management transactions.Terms used herein shall have the meanings given in the ACM Credit Agreement unless otherwise defined herein. AGREEMENT For valuable consideration received, the parties agree to the following. 1.
